Citation Nr: 0634497	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headache syndrome. 

2.  Entitlement to a compensable disability rating for 
residuals of a fractured maxilla and zygoma. 

3.  Entitlement to an effective date earlier than July 3, 
2000, for service connection for post-traumatic headache 
syndrome. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1969 
to March 1970 and March 1971 to January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO).

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

During the August 2006 hearing, the veteran raised the issues 
of entitlement to service connection for a sinus disorder 
(apparently to reopen on a new and material basis); to reopen 
the issue of service connection for hypothyroidism; and an 
increased rating for hypertension.  The Board construes this 
testimony as raising an informal claim for these issues.  As 
these issues are not properly in appellate status before the 
Board; they are referred to the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 
10 percent for post-traumatic headache syndrome and 
entitlement to a compensable disability rating for residuals 
of a fractured maxilla and zygoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

A claim of entitlement to service connection for post-
traumatic headache syndrome, either formal or informal, was 
not received prior to July 3, 2000. 


CONCLUSION OF LAW

An effective date prior to July 3, 2000, for the grant of 
service connection for post-traumatic headache syndrome is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2005 letter, the RO provided notice to 
the veteran regarding what is needed to substantiate the 
claim for an effective date for service connection for post-
traumatic headaches prior to July 3, 2000, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and his claims and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and followed.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c) (2006).

The issue under appeal is entitlement to an effective date 
earlier than July 3, 2000, for service connection for post-
traumatic headache syndrome.  As will be shown below, 
entitlement to an earlier effective date is dependent on 
finding that the veteran submitted a claim for service 
connection for post-traumatic headache syndrome prior to July 
3, 2000.  The evidence to be considered in making that 
determination is limited to documents received by VA prior to 
that date, including his written statements and VA treatment 
records, which are contained in the existing claims file.

The veteran has been accorded the opportunity to present 
evidence and argument, and has done so.  The veteran has not 
indicated the existence of any other evidence that might be 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2006).

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Analysis

The veteran was discharged from active duty in January 1973.  
On July 3, 2000, the RO received a VA Form 21-4138, statement 
in support of claim, in which the veteran filed a claim for 
service connection for continual sinus headaches and 
problems.  

[Parenthetically, the veteran was involved in a motor vehicle 
accident during an active duty for training period from 
December 1969 to March 1970 while in the Reserves.  He later 
served on active duty from March 1971 to January 1973.  As a 
result, pursuant to the veteran's claim received in March 
1975, the RO granted service connection for residuals of a 
fracture of the left maxilla and zygoma with numbness and 
slight defect of the left antrum wall, effective from March 
10, 1975.]

In an April 2001 rating decision, the RO granted service 
connection for post-traumatic headache syndrome effective 
July 3, 2000, apparently based on the date of receipt of the 
VA Form 21-4138.  

The veteran contends that service connection should be 
granted for the disability from January 1973 when he was 
discharged from service because he has experienced these 
headaches since service.  

A review of the claims file shows that no documentation 
referring to or pertaining to a headache disorder was 
received from the veteran prior to the July 3, 2000, claim.  
The veteran did not immediately file a claim for benefits 
after he was discharged from service in January 1973 until 
March 1975.  In March 1975, the veteran filed a VA Form 21-
526 in which he claimed service connection for a broken upper 
jaw and sinus condition.  The veteran did not describe or 
complain of a headache disorder in this March 1975 claim for 
benefits.

VA examined the veteran in July 1975 regarding these issues.  
According to the July 1975 VA examination report, the veteran 
complained of sinus headaches.  The VA examiner made no 
findings with respect to a sinus disorder to include 
headaches.  The x-ray studies of the sinuses were negative 
for abnormality.

In December 1975, the RO notified the veteran that it had 
denied his claim for a sinus condition because there was no 
evidence of any such condition.  The RO did not include a 
reference to a headache disorder.  The record shows, and the 
veteran does not dispute, that he did not appeal the December 
1975 decision.  

The veteran testified before the undersigned in August 2006 
that, after the discharge in 1973, he did not file any other 
claim before 2000.  (See August 2006 Transcript, page 12).  
The veteran also testified that his service connection claim 
for headaches should be dated back to his discharge in 
January 1973 because he had experienced the headaches since 
that time.  Furthermore, given that service connection was 
granted for post-traumatic headache syndrome secondary to the 
head trauma he experienced during service, the veteran felt 
that his claim for headaches had been pending since that 
time.   

In response to the veteran's testimony, the Board must point 
out that his first specific claim for a headache disorder was 
received by the RO on July 3, 2000.  The Board notes that, 
although the veteran reported to the VA examiner in July 1975 
that he had sinus headaches, no headache disorder was 
diagnosed in the examination report.  Furthermore, the July 
1975 VA examination report cannot service as an informal 
original claim for service connection because there is no 
indication that the veteran expressed any intent to claim 
such a benefit.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993) (in order to constitute an informal claim for benefits 
the document must identify the benefit being sought); 38 
C.F.R. § 3.155(a) (2006).

The March 1975 claim for benefits did not include a claim for 
service connection for a headache disorder.  The first claim 
of record for a headache disorder was received by the RO on 
July 3, 2000.  Thus, pursuant to 38 C.F.R. § 3.400(b)(2)(i), 
the effective date for the grant of service connection for 
post-traumatic headache syndrome in this case could not 
legally be earlier than July 3, 2000.  

The Board notes that, although the veteran testified in 
August 2006 that he sought medical treatment at the 
Huntsville, Alabama, VA medical facility in 1990 regarding 
his claimed headaches, he did not testify that he filed a 
claim for service connection for headaches with the RO, which 
is located in Montgomery, Alabama.  Therefore, a remand with 
respect to this issue in order to obtain these reported VA 
treatment records from the Huntsville VA medical facility is 
not warranted because they are not relevant to the claim for 
an earlier effective date for service connection.  By his own 
testimony, the veteran did not file a claim for a headache 
disorder at that time.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because he 
has suffered from post-traumatic headache disorder since 
service discharge in January 1973, and because the evidence 
supports entitlement to service connection for post-traumatic 
headache disorder as a result of the head trauma he 
experienced during service, he should be compensated for the 
entire period of time since his service discharge.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

An effective date earlier than July 3, 2000, for post-
traumatic headache disorder is denied.


REMAND

The Board finds that the issues of entitlement to an initial 
rating in excess of 10 percent for post-traumatic headache 
syndrome and entitlement to a compensable disability rating 
for residuals of a fractured maxilla and zygoma must be 
remanded for the following development.

The veteran testified before the undersigned in August 2006 
that his service-connected headaches and jaw problems were 
increasing in severity since he was last examined by VA.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].  In light of the veteran's testimony, the 
Board finds that the RO should schedule the veteran for a VA 
examination as described in detail below.

During the August 2006 hearing before the undersigned, the 
veteran testified that he had recently received treatment for 
his claimed disorders.  At the time of the hearing, these 
records had not been obtained and associated with the claims 
file.

At the conclusion of the hearing, the undersigned stated that 
the record would be held open for a period of 30 days to 
allow the veteran to obtain any VA medical treatment records, 
specifically from the Lebanon, Pennsylvania, facility and 
from the Huntsville, Alabama, facility from around 1990 
regarding treatment for residuals of his fractured jaw.  The 
veteran was also to identify any outstanding non-VA medical 
records from private physicians and submit them for VA 
review.  Unfortunately, these records have not been 
associated with the claims file.

Therefore, the Board must remand these issues in an attempt 
to obtain copies of the identified treatment records.  The 
Board emphasizes that records generated by VA facilities that 
may be relevant to the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should consider the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

In view of the foregoing and in consideration of VA's duty to 
assist the veteran with the claim, on Remand, the RO should 
take the appropriate steps to obtain any outstanding medical 
records that are pertinent to the claims of entitlement to an 
initial rating in excess of 10 percent for post-traumatic 
headache syndrome and entitlement to a compensable disability 
rating for residuals of a fractured maxilla and zygoma, to 
include the VA medical records that were identified during 
the Travel Board hearing.

With respect to the veteran's claim for an increased rating 
for residuals of a fractured jaw, the veteran testified that 
he had residual post-surgical scars on his face.  (See 
Transcript, page 3).  The service records document that the 
veteran's jaw was wired shut.  As part of the process, 
surgeons drilled holes in his face to thread the wire 
through.  He maintains that these residual scars cause him 
pain and discomfort.  Subsequent to the examination detailed 
below, the RO should consider separate ratings for any tender 
and painful post-surgical scars of the face that may be 
described.

With respect to the veteran's claim for a higher initial 
rating for post-traumatic headaches, the RO has evaluated him 
under 38 C.F.R. § 4.121, Diagnostic Code 8045 for brain 
disease due to trauma.  Although he was not service connected 
for migraines, his post-traumatic headaches could be rated 
under Diagnostic Code 8100 by analogy, if supported by the 
facts.  See 38 C.F.R. § 4.20 (2006).  Under Diagnostic Code 
8100, there are 10, 30, and 50 percent ratings available, 
based on the number of characteristic prostrating attacks 
over the last several months.  On remand, the RO should 
consider whether Diagnostic Code 8100 is applicable.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for symptomatology 
associated with his service-connected 
residuals of a fractured jaw and for 
post-traumatic headache syndrome.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
which are not already associated with the 
claims file, and have them associated 
with the claims file.

Importantly, the RO should contact the 
appropriate VA facilities located in 
Lebanon, Pennsylvania, and Huntington, 
Alabama (from treatment in and around 
1990) and request all of the veteran's 
medical treatment records that are 
pertinent to the claim on appeal.  

2.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
The veteran should be notified of 
unsuccessful efforts in this regard, so 
that he is provided the opportunity to 
obtain and submit those records for VA 
review.

3.  Upon receipt of the requested 
treatment records, schedule the veteran 
for a physical examination to determine 
the nature and severity of all symptoms 
associated with the residuals of a 
fracture of the left maxilla and zygoma 
with numbness and slight defect of the 
left antrum wall, including any scarring 
and disfigurement to his face that may be 
present.  The examiner should review all 
pertinent medical evidence and elaborate 
on any and all limitations caused by all 
complaints the veteran believes are 
considered a residual of the fracture, 
including his complaints of limited jaw 
movement, displacement of the mandible, 
cramping in the floor of his mouth, pain 
and numbness, and disfigurement.  All 
opinions expressed must be supported by 
complete rationale. 

4.  The RO should also schedule the 
veteran for a VA neurological examination 
to assess the severity of his post-
traumatic headaches.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should indicate whether the 
veteran's post-traumatic headaches cause 
prostrating attacks and, if so, how many 
such attacks has the veteran had per 
month over the last several months.  The 
examiner should also address the effect 
of these attacks on the veteran's ability 
to work, including whether they are 
productive of severe economic 
instability.  If no opinion can be 
rendered as to any of these questions, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

5.  After accomplishing the requested 
actions, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority. 

6.  If the benefits sought on appeal 
remains denied, the RO should furnish to 
the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford him the 
appropriate time for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


